Name: Commission Regulation (EEC) No 1809/82 of 6 July 1982 re-establishing the levying of customs duties on alloy steel and high carbon steel, falling within subheadings 73.15 ex A, ex B and originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3601/81 applyo
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 7 . 82 Official Journal of the European Communities No L 201 / 19 COMMISSION REGULATION (EEC) No 1809/82 of 6 July 1982 re-establishing the levying of customs duties on alloy steel and high carbon steel, falling within subheadings 73.15 ex A, ex B and originating in Brazil , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3601/81 apply ting in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of alloy steel and high carbon steel falling within subheadings 73.15 ex A, ex B, the individual ceiling was fixed at 3 656 000 ECU ; whereas, on 28 June 1982, imports of these products into the Community originating in Brazil reached that ceiling ; whereas customs duties in respect of the products in question must therefore be re-established against Brazil , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3601 /81 of 7 December 1981 applying generalized tariff preferences for 1982 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 12 thereof, Whereas, in pursuance of Articles 1 and 9 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; Whereas, as provided for in Article 10 of that Regula ­ tion, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question origina ­ HAS ADOPTED THIS REGULATION : Article 1 As from 11 July 1982, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3601 /81 , shall be re-established on imports into the Community of the following products originating in Brazil : CCT heading Description No 73.15 Alloy steel and high carbon steel in the form mentioned in heading Nos 73.06 to 73.14 : A. High carbon steel : I. Ingots, blooms, billets , slabs and sheet bars : a) Forged II . Pieces roughly shaped by forging V. Bars and rods (including wire rod) and hollow mining drill steel ; angles , shapes and sections : a) Not further worked than forged c) Not further worked than cold-formed or cold-finished d) Clad or surface-worked (for example, polished, coated) : 1 . Not further worked than clad : bb) Cold-formed or cold-finished 2. Other VI . Hoop and strip : b) Not further worked than cold-rolled c) Clad, coated or otherwise surface-treated : 1 . Not further worked than clad : bb) Cold-rolled 2 . Other d) Otherwise shaped or worked (for example, perforated, chamfered, lap ­ jointed) (&gt;) OJ No L 365, 21 . 12 . 1981 , p . 1 . No L 201 /20 Official Journal of the European Communities 8 . 7 . 82 CCT heading Description No 73.15 A. VII . Sheets and plates : (cont'd) b) Not further worked than cold-rolled, of a thickness of : 1 . 3 mm or more d) Otherwise shaped or worked : 2. Other, excluding sheets and plates shaped by rolling VIII . Wire, whether or not coated, but not insulated B. Alloy steel : I. Ingots, blooms, billets, slabs and sheet bars : a) Forged II . Pieces roughly shaped by forging V. Bars and rods (including wire rod) and hollow mining drill steel ; angles, shapes and sections : a) Not further worked than forged c) Not further worked than cold-formed or cold-finished d) Clad or surface-worked (for example polished, coated) : 1 . Not further worked than clad : bb) Cold-formed or cold-finished 2. Other VI . Hoop and strip : b) Not further worked than cold-rolled c) Clad, coated or otherwise surface-treated : 1 . Not further worked than clad : bb) Cold-rolled 2. Other d) Otherwise shaped or worked (for example, perforated, chamfered, lap ­ jointed) VII . Sheets and plates : b) Other sheets and plates : 2 . Not further worked than cold-rolled, of a thickness of : aa) 3 mm or more 4. Otherwise shaped or worked : bb) Other, excluding sheets and plates shaped by rolling VIII . Wire , whether or not coated, but not insulated Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 July 1982. For the Commission Richard BURKE Member of the Commission